 
EXHIBIT 10.15
 
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
(DEVELOPED - BULK)
 
This Amended and Restated Purchase and Sale Agreement (“Agreement”) is made
between 150 CCM Black Oak, Ltd. a Texas limited partnership (collectively
“Seller” and/or “Developer”, whether one or more) and Houston LD, LLC (“Buyer”).
 
WHEREAS, the parties entered into that certain Purchase & Sale Agreement on July
2, 2018 (“Original Agreement”) involving the purchase and sale of the same
developed real property described herein and that is the subject of this
Agreement; and
 
WHEREAS, during the Inspection Period as defined in the Original Agreement,
Buyer was made aware of certain pending and on-going agreements and operations
with third parties relating to the development and construction of the water,
sewer, and other infrastructure/utilities that will serve the lots within the
real property, and which still requires substantial work in order to complete
development of the lots; and
 
WHEREAS, the parties amended the Original Agreement on several occasions to
extend the dates and deadlines within the Original Agreement to allow Seller to
continue its development work and to discuss the terms for this Agreement; and
 
WHEREAS, the parties now wish to amend and restate the terms of the Original
Agreement to account for Seller’s pending and on-going development work.
 
NOW THEREFORE, for Ten Dollars ($10.00) and other valuable consideration
received and acknowledged by the parties, the parties do hereby amend and
re-state the Original Agreement in its entirety as set forth in this Agreement,
which shall replace and supersede the Original Agreement, except for Buyer’s
acknowledgement of receipt of the notice set forth on the attached Exhibit E,
which shall not be superseded.
 
1.      Sale of Property/Lots.  Seller agrees to sell and Buyer agrees to
purchase, subject to the terms and conditions of this Agreement, certain
property more particularly described as follows:
 
124 Lots located in the Lakes at Black Oak Subdivision, Magnolia, Montgomery
County, Texas, as more particularly referenced and described on the “Plat”
attached hereto as Exhibit A, and specifically including the Lot Numbers listed
on Exhibit A.
together with all improvements thereon and all appurtenant rights of Seller
including, without limitation, any rights of ingress and egress through the
adjacent streets, roads, infrastructure, alleys and right-of-ways and such other
rights as may be specified in this Agreement (collectively the “Property”, which
may refer also to the lots included therein). Buyer and Seller acknowledge and
understand the location and description of the Property referenced and described
herein, regardless of the sufficiency of any legal description.
 
2.      Purchase Price.  The Purchase Price for the Property shall be
$6,175,000.00 and allocated as follows:
 
50 lf Lot
$44,000
Number of lots: 53
$2,332,000
60 lf Lot
$54,000
Number of lots: 70
$3,780,000
70 lf Lot
$63,000
Number of lots: 1
$63,000

 
The Purchase Price shall be payable as follows:
 
A. 
Both parties acknowledge that Buyer has already delivered $150,000.00 (an
original payment of $50,000 and a subsequent payment of $100,000) to Texas State
Title, attn. Cody Sobieski, Pres. 281-640-7660 (“Escrow Agent”) as earnest money
to be credited toward the Purchase Price at the Closing. In addition, Buyer has
already delivered along with the earnest money the independent consideration for
the pre-closing period in Paragraph 4 below.
 
B. 
Within two (2) business days after execution of this Agreement, Buyer shall
deliver to the Escrow Agent an additional $100,000.00 earnest money deposit,
which shall be considered earnest money for all purposes under this Agreement.
 
C. 
The remaining balance of the Purchase Price shall be paid in cash or its
equivalent at Closing as specified below, as adjusted for prorations and closing
costs described below, and subject to conditions and exceptions contained
herein.
 



1

 
 
D. 
In addition to the Purchase Price, Buyer agrees to deliver to Escrow Agent
$2,500 per lot ($310,000 total) at Closing as a “community enhancement fee” to
be held by Escrow Agent in order to help compensate/reimburse Seller for funding
an amenity package on the Property after Closing. The current proposed amenity
package is attached on Exhibit B hereto. Prior to Closing, Seller shall provide
Buyer with a copy of the final plans & specifications for the amenity package
(“Amenity Plans”) and Buyer will review, comment and approve of the Amenity
Plans within seven (7) days after receipt. Seller shall commence construction of
the amenity package improvements within 30 days after Closing and complete same
within 6 months after Closing, subject to “Force Majeure” (which in this
Agreement is defined as that term is defined in the USA reference below but as
such definition is applicable to Seller). If Seller has not completed the
amenity package improvements within this 6 month period, then Seller shall have
an additional thirty (30) days to complete, during which time Buyer and the
Escrow Agent may withhold any remaining escrowed portions of the community
enhancement fee until completed (as further described in the process below). As
Seller constructs and completes the components of the amenity package, Seller
may submit periodic draw requests to the Escrow Agent (with a copy to Buyer)
requesting a draw from the community enhancement fee held in escrow to pay
for/reimburse Seller’s contractor for the completed components of the amenity
package for which the draw is being requested. Each draw request shall be
accompanied by (i) a certification by the engineer/architect that the portion of
the amenity package for which the draw request is being made has been completed
substantially in accordance with the Amenity Plans and (ii) fully executed
conditional lien waiver from the general contractor for the work performed. Upon
submission of a draw request with the information/documentation required above,
then Escrow Agent shall pay the draw with the community enhancement fee funds
held in escrow, subject to availability. The parties may enter into a separate
Community Enhancement Fee Escrow Agreement as necessary which shall be subject
to these terms. All parties acknowledge that the community enhancement fee
contributed by Buyer herein does not necessarily represent the total cost of
completion of the amenity package but is merely Buyer’s agreed upon contribution
toward said costs, and Seller is obligated to complete the amenity package and
pay for all costs over and above the amount of the community enhancement fee
contributed by Buyer as stated herein. All parties acknowledge that the
obligations under this provision shall survive Closing.
 
The Purchase Price to be paid by Buyer for the Property, and Seller’s right to
retain any of the earnest money other than the independent consideration (so
long as Buyer is not in default), is conditioned upon Seller’s delivery of the
Property and fulfillment of all other conditions and obligations in compliance
with the terms of this Agreement.
 
3.      Effective Date. The Effective Date shall be the date when the last one
of the Buyer or Seller executes this Agreement.
 
4.       Pre-Closing Period & Initial Acceptance. Within sixty (60) days after
execution hereof by all parties (“Pre-Closing Period”), Seller will (i) obtain
the initial acceptance of such roads by Montgomery County (the “County”) subject
to a one-year maintenance bond period and a performance bond, both as required
by the County, and furnish the County required bond, and (ii) obtain initial
acceptance of the internal water and sewer facilities, including the internal
water/sewer utility lines, onsite lift station, and water well(s), that will
service the Property to Aqua Texas, Inc. (the “Utility” or “Aqua”) and cause
Aqua to accept same for maintenance and operation subject to a one-year
performance bond and/or letter of credit and warranty of Seller, as required by
Aqua, and furnish Aqua the required bond and/or letter of credit (Seller’s
“Initial Dedications”). If necessary, the Pre-Closing Period may be extended one
time by Seller for an additional thirty (30) days in order to fulfill its
obligations stated herein. During the Pre-Closing Period, Buyer’s
representatives shall have access to the Property to continue its inspections
and review of the Property, so long as to not unreasonably interfere with
Seller’s completion of the Initial Dedications and other Pre-Closing Period
work. Prior to Closing, Buyer agrees to restore the Property substantially to
its pre-existing condition after completion of any inspections. Buyer agrees to
share copies of any tests, inspections and reports with Seller upon request.
Buyer shall indemnify, defend, and hold Seller and its employees,
representatives and agents harmless from and against all claims, liabilities,
liens, costs, fees and expenses, including attorney fees, related to or in any
way arising from Buyer’s inspections or entry on the Property, and this
obligation shall survive termination of this Agreement or Closing, as
applicable. Following the one-year period after each of the Initial Dedications,
Seller shall cause the County to agree to final acceptance for maintenance of
the above-described roads, and shall cause Aqua to agree to final acceptance for
maintenance of the above described utilities (the “Final Acceptances”), this
obligation of Seller to survive Closing. Buyer shall be liable for and reimburse
Seller for (A) the cost to repair any damages to the above-described roads and
the above-described utilities that is caused by Buyer or Buyer’s agents and that
is suffered by Seller prior to the Final Acceptances and (B) costs incurred by
Seller related to Buyer’s failure to construct improvements on the Property in
accordance with the standards of the County and the Utility that delay or cause
Seller to incur additional costs to obtain Final Acceptances from either or both
of the County and the Utility. This obligation of Seller shall survive Closing.
 
Buyer acknowledges that Seller has disclosed and provided to Buyer copies of any
third party materials that Seller identified in its possession that relate to
the Property and that Seller has not already provided, which may include (but
Seller does not represent that it has all of these materials) a current survey,
boundary and topographical surveys, plats, HOA, restrictive covenants and
conditions, engineering reports by electronic format in PDF, CAD (including but
not limited to .dwg and/or .dgn format) or other media, environmental reports,
flood zone certifications, soils reports, easement agreements, encroachments or
encumbrances, municipal zoning related documents, improvement/management
district information & agreements, utility agreements, construction agreements,
requirements and fees, mineral leases, oil/gas wells/lines, property line
discrepancies, and homeowners or community association documents, but Seller is
under no obligation to disclose or provide documents of record in the real
property records.
 

 
2

 
 
5.      Title Commitment. Buyer acknowledges receipt of the Title Commitment
(the “Current Title Commitment”) with an effective date of September 4, 2018,
issued on September 13, 2018, by Texas State Title, LLC. Prior to expiration of
the Pre-Closing Period, , Buyer, at its expense, may order an updated title
commitment for the Property in the amount of the Purchase Price from Escrow
Agent and obtain a copy of all documents which constitute exceptions to the
title commitment. Buyer shall give Seller written notice within five (5) days
following receipt of the updated title commitment of any condition of title
(exceptions or requirements) that is not shown on the Current Title Commitment
and that is not satisfactory to Buyer. Seller may, but shall not be obligated,
to resolve such matters; provided, however, that mortgage liens may be resolved
at closing. If Seller is unable or unwilling to resolve such matters before the
expiration of the Pre-Closing Period as defined above, then Buyer may, at
Buyer’s sole option, either (1) accept title subject to the objections raised by
Buyer and such accepted objections (along with the matters not objected to)
shall become permitted exceptions (“Permitted Exceptions”) without any
adjustment in the Purchase Price, or (2)  terminate this Agreement prior to the
expiration of the Pre-Closing Period, whereupon the earnest monies (less the
independent consideration) shall be immediately returned to Buyer by Escrow
Agent, or (3) work with Seller, if mutually agreeable, to satisfy unacceptable
matters and postpone the end of the Pre-Closing Period and/or Closing Date to
satisfy these matters. At Closing, Seller shall provide Buyer with an owner’s
policy of title insurance in the amount of the Purchase Price. Seller shall pay
the cost for the basic cost of the owner’s policy of title insurance, and Buyer
shall pay the cost for all endorsements, changes, and modifications to the
owner’s policy of title insurance.
 
6.      Closing.  Closing (the “Closing”) shall occur within ten (10) days after
expiration of the Pre-Closing Period or ten (10) days after Buyer receives
written confirmation and verification that the Initial Dedications have been
made and accepted, whichever is earlier (“Closing Date”), subject to the
Property being delivered in compliance with all terms herein and the
satisfaction and fulfillment of all other pre-Closing conditions and obligations
stated herein.
 
7.      Title & Deliveries.  At or prior to Closing, Buyer and Seller, as
applicable, shall deliver to the Escrow Agent and/or each other the following
items for the Property, duly executed and acknowledged where required:
 
A.      Conveyance Deed.  A special warranty deed in the form satisfactory to
Buyer, specifically stating all approved exceptions to title, if any, subject
but not limited to, zoning or deed restrictions, easements and encumbrances of
record by either Buyer or Seller, or future assessments if applicable, with an
acknowledgment of the Post-Closing Work to be performed hereunder.
 
B.      Foreign Person Tax Withholding.  Documentation or information required
for compliance with Section 1445 of the Internal Revenue Code.
 
C.      Additional Documents.  Such additional documents as might be reasonably
required by the Seller, Buyer, Buyer’s Lender, or the Escrow Agent to consummate
the sale of the Property and convey clear title to the Buyer with all
appurtenant rights, including but not limited to the Community Enhancement Fee
Escrow Agreement referenced above.
 
D.      Insurance Policy and Costs.  Seller will pay the costs of Seller’s
counsel, preparation of any deeds and any bill of sale, deliver and pay the
basic costs for a title insurance policy in an amount equal to the Purchase
Price, transfer taxes for the conveyance, and one half of the escrow or closing
fees. Buyer will pay the cost of Buyer’s counsel, all loan costs required by
Buyer’s lender, including title policy cost in excess of owner’s policy, Buyer’s
portion of the cost of the owner’s policy of title insurance, one half of any
escrow or closing fee, and recording fees for any deeds and mortgage, and any
applicable mortgage tax.
 
E.      Tax Prorations.  All taxes and assessments (including pending
assessments if the related improvement is substantially completed as of the
Closing Date), whether payable in installments or not, for the year of the
Closing will be prorated to the Closing Date based on the latest available tax
rate and assessment valuation (with the parties signing a proration agreement as
to adjustments when actual taxes are known).
 
F.       Take Over Assignments. On or before Closing, Seller, Buyer and any
necessary third parties will execute and deliver assignments of the “Aqua Texas,
Inc. Black Oak Force Main Agreement” (“FMA”) between Aqua Texas Inc. and Seller
pertaining to the construction of the Improvements as defined herein and listed
on Exhibit F attached hereto, including specifically an assignment of the right
to and ownership of District funds being held in escrow (approximately
$1,200,000) for the costs of completion of the offsite water and sewer
facilities to service the Property (“Escrow Funds”) (but excluding all other
reimbursables and reimbursements) as referenced in the agreements listed on
Exhibit F attached hereto (the “Ancillary Agreements”), said assignments and
deliveries to be a condition of Buyer’s obligation to close and to be held in
escrow by the Escrow Agent and subject to the provisions of Paragraph 9 and
Buyer’s Take Over Rights.
 
8.      Obligations of Seller and Buyer & Conditions Precedent to Closing.  On
or prior to Closing, Seller shall complete and deliver the Property in
compliance with all terms and requirements stated herein, if not already done
so, including specifically providing the Initial Dedications. Buyer’s obligation
to close on the Property and Seller’s right to retain any of the earnest money
deposit (other than the independent consideration) is subject to and conditioned
upon the completion, compliance and satisfaction, as of the Closing Date, of
each of the requirements described herein and below, and compliance with all
delivery requirements of Paragraph 7 above. Unless specifically stated
otherwise, the satisfaction of these conditions shall be at Seller’s expense.
Buyer shall cooperate with Seller to satisfy these conditions as needed.
 

 
3

 
 
A.      Correctness of Representations and Warranties.  Seller represents and
warrants that (i) to its knowledge, it holds good and marketable title in fee
simple to the Property, (ii) all closing documents signed by Seller will be
valid, authorized and binding upon Seller, (iii) to its knowledge, no
outstanding contracts, fees, debts or liens exist on the Property (except
mortgage liens to be satisfied at closing and other items related to the
development of the Property); and (iv) to its knowledge, there are no leases or
third-party rights/interests on the Property and Seller is in sole possession.
These representations and warranties of Seller shall be evaluated by Buyer
during its title review and shall not create any obligations of Seller or rights
of Buyer, outside of those specified in Paragraph 5 of this Agreement.
 
B.      Final Plat Recording & 911 Addresses.  Finalization and recording of the
proposed plat and Seller’s delivering a copy thereof to Buyer on or before the
Closing Date, which Buyer acknowledges has been delivered. The plat shall be
deemed finalized after all required governmental approvals have been obtained,
said plat has been duly recorded in the real property records of the applicable
County Clerk’s office, corresponding 911 addresses have been provided by the
Seller to the Buyer.
 
C.      Covenants, Conditions, and Restrictions (“CC&Rs”). Seller shall draft
CC&Rs for Buyer’s review prior to the expiration of the Pre-Closing Period, and
Buyer shall approve the CC&Rs so long as they are reasonable. If Buyer does not
believe that the CC&Rs are reasonable, it shall give Seller written notice
specifying its objections and Seller and Buyer shall attempt to negotiate a
final set of CC&Rs prior to the expiration of the Pre-Closing Period. If Seller
or its affiliate is the declarant and/or governing architectural review
authority under the CC&Rs, then upon Buyer’s submittal from time to time, Seller
shall approve Buyer’s submittals so long as they are in accordance with the
CC&Rs.
 
D.      Completion/Compliance. With the exception of the incomplete Post Closing
Work defined below, the Property and lots therein, including all work and Post
Closing Work performed by Seller as of Closing, have been completed in full
compliance with all terms hereof. All requirements by applicable local, state
and federal governmental authorities, as certified by a certified professional
engineer, will have been met or exceeded for the Property and each lot therein,
including but not limited to, preliminary and final plat approval, proper
construction and availability of fully operational utilities including roads,
water, sanitary sewer, storm, sewer with all necessary permits and fully
compliant (no violations) with all applicable rules, regulations, and ordinances
of applicable authorities, and a written statement from the engineer of record
that building permits are obtainable from the appropriate governmental agencies
for the construction of single-family houses on the lots. A preliminary and
final plat of the development, approved construction drawings from the municipal
authority and an “AS BUILT” survey will be provided in “PDF” and “CAD” format to
the Buyer as they become available. Each lot pin shall have a flagged wooden
lathe to mark the pin location. Provided that Buyer provides Seller adequate and
appropriate utility easements over and under the Property and has graded the
Property and staked all of the lots in the Property, all as reasonably
determined by Seller, Seller will cause permanent underground electric power and
telecommunication facilities (collectively, the “Permanent Utilities”) to be
installed and available to the perimeter of each lot within the Property within
ninety (90) days after Buyer has poured the slab for a residence on a lot and
has given Seller written notice that Buyer is ready for the Permanent Utilities
for the lot. This post-Closing obligation of Seller for Permanent Utilities
shall be performed at Seller’s expense and shall expressly survive Closing for
twenty-four (24) months and shall not merge into the deed or Closing.
 
E.      Permits and Environmental Concerns. With the exception of the incomplete
Post Closing Work defined below, Seller will obtain and complete all
requirements related to Storm Water Pollution Prevention Plans (“SWPPP”) as
required by applicable local, state and federal authorities and maintain the
same during the development of the lots within the Property. Upon Closing,
Seller will deliver to Buyer Seller’s most recent reports from its compliance
inspector regarding storm water quality that all BMP’s are installed and
maintained per the SWPPP. Upon Closing, Seller will close out its storm water
permit for the Property and Buyer shall assume all responsibility for future
maintenance and installation and Seller shall be released from liability
thereon. Seller shall have caused all FEMA requirements to have been met for a
home on any lot to be exempted from purchasing flood insurance and no portion of
any house pad site (it being understood that some portions of some lots are
within a flood plain) is to be located in a FEMA defined flood plain. Seller’s
principals have no actual knowledge that the Property has been or is presently
used for handling, storage, manufacturing, refining, transportation or disposal
of “toxic material”, “hazardous substances”, or “hazardous waste”. If “hazardous
wastes”, “hazardous substances”, or “hazardous material” is located on the
Property, as determined by a Phase I or permitted Phase II environmental
assessment obtained by the Buyer, then Buyer shall have the right to terminate
this Agreement during the Pre-Closing Period pursuant to Paragraph 4 above.
Without diminishing the obligations still to be performed by Seller hereunder,
Buyer otherwise acknowledges Seller’s delivery of the Property in compliance
with this Paragraph.
 
F.      Trash, Trees, Brush & Debris. The Property is being sold “as-is” and
Buyer shall be responsible for mowing, brush hogging, and removing, clearing,
and disposing of all trees, trash and debris on the Property, except that Seller
will remove any construction debris of which Buyer notifies Seller in writing
prior to the expiration of the Pre-Closing Period, and Buyer acknowledges
Seller’s delivery of the Property in compliance with this Paragraph.
 

 
4

 
 
9.      Seller’s Post Closing Obligations. The Property lies within the
boundaries and jurisdiction of the Harris County Improvement District No. 17
(the “District”). The District was created to, amongst other things, provide
sewer and utility infrastructure to the Property. Pursuant to that certain
agreement titled the “Harris County Improvement District No. 17 – Black Oak
Utility Service Agreement” (the “USA”) and the FMA, and other Ancillary
Agreements between the District, the Seller, and Aqua Texas, Inc. (the
“Utility”) which are referenced herein and incorporated herein by reference in
Exhibit F, the Seller is obligated to construct certain sewer and water utility
infrastructure improvements, including internal sewer/water lines within the
Property subdivision, a lift station, a force main, and other onsite and offsite
improvements (such improvements, insofar as those improvements pertain to,
service, and/or if not completed would have a negative impact on servicing the
Property, are collectively, the “Improvements”). After Seller’s completion of
the Improvements, the Utility is to take over, accept and operate the
Improvements, along with separate facilities constructed by the Utility, in
order to provide water and sewer service to the lots within the Property
subdivision. To facilitate the construction of the Improvements, the Escrow
Funds held by the District are or will be accessible by Seller to complete the
construction. The parties acknowledge that the Improvements may not be complete
prior to Closing. However, Seller will continue its work on the Improvements and
complete the Improvements after Closing, in accordance with the terms and
schedules stated herein and in the USA, the FMA,and other Ancillary Agreements
with specific regard to the Property .
 
A. 
Post Closing Work. Following the Closing, Seller, at its cost and expense
(subject to approved disbursements from the District and otherwise), shall
perform the Post Closing Work as set forth on Exhibit G hereto and in accordance
with all terms, conditions and schedules stated herein and in the USA, the FMA,
and other Ancillary Agreements as that work pertains to the Property. All
parties, including specifically Seller, acknowledge and agree that Seller’s
performance of the Post Closing Work and all other terms of this Paragraph 9
shall expressly survive Closing and shall not merge with any deed, and these
provisions may be construed separately as needed to give surviving effect and
full validity to these terms after Closing.
 
B. 
Performance of the Post Closing Work. Time is of the essence with respect to
performance of the Post Closing Work pursuant to the schedules on Exhibit G and
the applicable schedules in the USA and Ancillary Agreements, subject to Force
MajeureSeller shall not permit any liens or encumbrances to arise against the
Property in connection with or as a result of the performance of the Post
Closing Work. Seller shall protect, indemnify, defend and hold Buyer and the
Property harmless of and from any and all losses, liabilities, costs, expenses
(including attorney fees), damages, liens, claims, actions or causes of action
arising from or relating to Seller or its contractors entering upon the Property
to complete the Post Closing Work. At all times prior to completion of the Post
Closing Work, Seller, at its cost and expense, shall maintain commercial general
liability insurance on an occurrence basis covering Seller and its agents,
contractors, subcontractors and licensees, against claims of bodily injury,
personal injury and property damage for limits not less than $1,000,000 each
occurrence, which insurance shall name Buyer as additional insured if allowable
by insurance company.
 
C. 
Completion of Post Closing Work. The parties acknowledge that Seller has
commenced performance of the Post Closing Work and Seller shall use its
commercially reasonable, good faith efforts to complete the Post Closing Work by
August 1, 2019 (“Completion Date”), and the various components thereof by the
dates set forth on Exhibit G (the “Progress Dates”), subject to Force Majeure.
 
D. 
Delay or Failure to Complete Post Closing Work. In the event Seller (i) fails to
complete the Post Closing Work by the Completion Date and/or (ii) fails to
complete any portion of the Post Closing Work by the applicable Progress Date on
which that portion of work was to be completed as set forth on Exhibit G and/or
(iii) ceases continuous and diligent performance and construction of the Post
Closing Work for a period of ten (10) days or more without a definable excuse
under the applicable Force Majeure provisions, then Buyer may deliver written
notice of default to Seller and if Seller fails to resume continuous and
diligent construction of the Post Closing Work within fifteen (15) days of
receiving notice, then Buyer, as its sole remedy, shall be immediately entitled
to notify Seller, the Utility, the District and any other interested parties
that Buyer is exercising its right to step in, take over all right, title and
interest to all parts, plans and components of the Post Closing Work and the
Improvements, receive all payments, benefits and funds from the Escrow Funds ,
and complete the Post Closing Work itself (“Take Over Rights”). If exercised,
Seller will fully cooperate with Buyer and any other parties to effectuate the
Take Over Rights and Seller shall relinquish any claims or rights under the
Ancillary Agreements or otherwise and to any and all equipment, personal
property, plans/specs or otherwise related to, connected with or to be connected
with the Improvement. This shall also include Seller’s assignment and delivery
of all construction plans and any necessary licenses and permits connected to
the Post Closing Work and the Improvements. To accommodate Buyer’s exercise of
its Take Over Rights and Buyer’s right to receive the Escrow Funds in connection
therewith, Seller shall execute, on or before Closing, all documents necessary
and shall assign all of its rights and entitlements to Buyer, with an assumption
by Buyer, in all of the Ancillary Agreements listed on Exhibit F and as
referenced in Paragraph 7.F above. These assignments shall be held in escrow by
the Escrow Agent pursuant to an escrow agreement (the “Take-Over Escrow
Agreement”) and shall entitle Buyer to receive all Escrow Funds referenced in
the Ancillary Agreements to assist and compensate Buyer in and for the
completion of the Improvements. All parties acknowledge that fully executed
assignments of the Ancillary Agreements, including all third party signatures
necessary, and documentation assuring Buyer’s access to the Escrow Funds and the
Take Over Rights is an express condition precedent of Buyer’s obligation to
close under this Agreement (so long as Buyer negotiates a reasonable form of
such assignments and documents in good faith), otherwise Buyer may terminate and
receive its earnest money deposits (other than the independent consideration) or
seek specific performance as provided herein.
 

 
5

 
 
E. 
Take Over Rights Limitation. With respect to Buyer’s Take Over Rights and
assumption of rights and obligations under the Ancillary Agreements, all parties
acknowledge that Buyer’s obligations to perform under the Ancillary Agreements
shall be limited to the Improvements (onsite and offsite) which specifically
pertain to the Property being purchased hereunder by Buyer, and shall in no way
extend to or obligate any work or Improvements that are beyond the scope of the
FMA and that service or pertain to any separate property, including Seller’s
other real property. However, this limitation shall not be interpreted to
relieve Buyer from performing all obligations and constructing all improvements
under the FMA in the event Buyer exercises its Take Over Rights. A statement to
this effect shall be included in any assignments of the Ancillary Agreements as
provided herein.
 
10.           Offsite Water Flow. Seller will deliver the Property at Closing
with proper offsite water flow on and to the Property and which will be managed
through the appropriate infrastructure, and Buyer acknowledges Seller’s
compliance with this Paragraph.
 
11.           Subsurface Rock. Prior to expiration of the Pre-Closing Period,
Buyer may terminate this Agreement pursuant to Paragraph 4 above and recover the
earnest money (less the independent consideration) upon the discovery of
subsurface rock underlying the Property in any quantity deemed excessive by the
Buyer, unless Seller has remedied the same to Buyer’s satisfaction, Buyer
acknowledges Seller’s delivery of the Property in compliance with this
Paragraph.
 
12.           Assessments.  So long as Developer is in control under the CC&Rs,
Buyer shall be exempt from paying any and all applicable assessments (but will
have to pay TAP fees and the amenity assessment) in the CC&Rs to the Developer
during the Seller’s period of ownership, including, but not limited to regular
and special assessments. Seller also agrees to exempt bona fide home builders
from assessments in the CC&R’s during the same time period.
 
13.           Notice.  All notices will be in writing and served by electronic
transmission to the addresses shown below, until notification of a change of
such addresses. All such notices shall be deemed delivered on the date
initiated.
 
For Buyer:
 
David C. Frye, Manager
David.frye@rauschcoleman.com
479.455.9090
 
Dana Danvers, Director of Acquisitions
Dana.danvers@rauschcoleman.com


John Maberry
John.maberry@rauschcoleman.com
 
Josh Carson
Josh.carson@rauschcoleman.com
 
Julie Bias, Financial Coordinator
Julie.bias@rauschcoleman.com
 
 
 
 
For Seller:
 
Charley MacKenzie
charley@sed.com.sg
 
Daryl Robinson
drobinson@newquestcrosswell.com
 
Moe Chan
moe@sed.com.sg
 
Shamar O’Bryant
shamar@sed.com.sg
 
Frank Heuszel
fheuszel@yahoo.com
 
Randy Farber
rfarber@jw.com
 
Ronald Wei
 
 
6

 
 
14.           Disclosure by Buyer and Seller.  One or more individuals
representing the Buyer or Seller may hold real estate licenses from multiple
states.
 
15.           Default. If Seller has performed all of Seller’s obligations and
fulfilled the conditions under this Agreement and, if within five (5) days after
the date specified for Closing, the Buyer fails to make payment as required
herein, through no fault of Seller, then Seller may, as its sole and exclusive
remedy, cancel and terminate this Agreement and keep the earnest money deposit
paid by the Buyer as liquidated damages. Subject to Buyer’s separate post
closing rights and remedies discussed in Paragraph 9, if Seller breaches this
Agreement or fails to perform any of Seller’s obligations hereunder, then Buyer
may as its sole remedy, (i) terminate this Agreement and receive a refund of all
of the earnest money (less the independent consideration), or (ii) seek specific
performance of this Agreement pursuant to the remainder of this Paragraph 15.
 
A. 
Buyer may enforce specific performance of Seller’s obligation to execute the
documents required to convey the Property to Buyer, including the Take Over
Assignments, but waiving any uncured title or survey objections or matters and
without any offset against, deduction from, or reduction in the Purchase Price
(except for the costs Buyer will incur to complete the Property and Improvements
in accordance with the terms hereof), and Seller’s warranty of title in the
special warranty deed and the owner policy of title insurance to be delivered
under this Agreement shall be subject to the permitted title exceptions and all
uncured title or survey objections or matters, and Buyer expressly waives its
rights to seek damages if it files a lawsuit for specific performance. After
Closing, Buyer may also seek specific performance of Seller’s obligation to (i)
complete the post-closing Permanent Utilities as defined in Paragraph 8.D (or to
recover the costs to complete same), and (ii) complete the Final Acceptances (or
to recover the costs to complete same).
 
B. 
Buyer shall be deemed to have elected to terminate this Agreement under clause
(i) above if Buyer fails to file suit for specific performance in accordance
with Sub-Paragraph A above against Seller in a court having jurisdiction in the
county and state in which the Property is located on or before 60 days after the
date upon which closing was to have occurred.
 
16.           Binding Effect/Assignment.  This Agreement will inure to the
benefit of and bind the respective successors of the parties, including
specifically the post closing provisions stated herein which shall survive
Closing. Seller may not assign this Agreement or any obligations hereunder.
Buyer may assign this Agreement and any and all rights and obligations hereunder
at any time prior to closing to any person or entity controlling, controlled by,
or under common control with Buyer. For purposes of this Paragraph a person or
entity shall control an entity, if it, directly or indirectly, holds a majority
interest in the entity to be controlled. Notwithstanding anything stated herein
to the contrary, either Buyer or Seller (or both) may unilaterally execute and
record a simple notice of this Agreement with the land records office for the
purpose of providing notice hereof and both parties shall deem any such notice
as sufficient, lawful and proper pursuant to all applicable state and local
laws. If this Agreement is properly terminated prior to Closing in accordance
with the terms herein pertaining to termination rights, then Seller may file a
release of any such notice without the consent of Buyer, and any such release
may be relied upon by any third party.
 
17.           No Waiver.  Failure of either party to exercise any rights under
this Agreement shall not constitute a waiver of any right, nor excuse the other
party’s full performance. No express waiver of any matter shall affect any other
matter under this Agreement. Express waivers are only effective if in writing.
 
18.           Brokerage.  Buyer represents that it has not contracted with any
real estate broker in connection with the transaction contemplated by this
Agreement. Seller shall be responsible for paying a 4% Broker’s commission based
on the Purchase Price to Dave Ramsey with Home Asset, Inc. Each party shall
indemnify and hold the other party harmless from all claims, losses,
liabilities, costs, fees, and expenses (including, but not limited to, court
costs, litigation expenses, and attorneys’ fees) related to or incurred in
connection with any claims for brokerage commissions arising by, through, or
under the indemnifying party.
 
19.           Entire Agreement.  This document constitutes the entire agreement
between the parties, incorporating all prior agreements, and may only be amended
in writing executed by both parties. The exhibits attached to this Agreement are
incorporated into this Agreement for all purposes.
 
20.           Attorney’s Fees.  If either party prevails against the other in a
legal action concerning any part of this Agreement, the successful party shall
be entitled to its reasonable attorney’s fees and costs connected with such
action, through appellate and bankruptcy proceedings, in addition to all other
recovery or relief. Costs shall include all deposition costs and expert fees,
even if not used at trial.
 
21.           Governing Law.  This Agreement shall be governed and enforced in
accordance with the law of the state where the Property is located.
 
22.           Time. Buyer and Seller understand that “Time is of the Essence”
for this Agreement.
 

 
7

 
 
23.           ADA Compliant Ramps. Seller shall be responsible for installation
of any and all required ADA sidewalk ramps for sidewalks installed by Seller.
Said ramps shall meet all the ADA Guidelines, Code and Specifications for such
ramps.
 
24.           Special Stipulations.
 
A. 
Within 30 days after Closing, Seller shall commence construction of the Black
Oak Community Entry on Black Oak Drive, including the landscaping and amenities
in Paragraph 2.c. This provision shall expressly survive Closing and remain a
continuing obligation of Seller until complete.
 
B. 
Prior to Closing, Buyer shall propose its signage to Seller for approval, as to
type, size, appearance, and placement. Seller shall not unreasonably withhold
its approval of the signage, so long as the signage meets all applicable
governmental requirements and is limited so as not to clutter the Property.
After approval by Seller, Buyer may place the signage in the agreed locations
prior to closing.
 
C. 
Seller’s obligations under this Paragraph 24 and any liabilities therefore shall
survive Closing.
 
D. 
The terms of this Agreement shall be kept confidential by both parties, subject
to the remainder of this paragraph. Each party may disclose the terms of this
Agreement (including information about the parties) where disclosure is required
by (or advisable to comply with) applicable law or regulation, rule of stock
exchange, governmental agency, or self-regulatory agency, by a court of
competent jurisdiction, or by any other regulatory body, and the terms may be
disclosed to the parties’ respective counselors, attorneys, accountants,
brokers, and other persons with a need to know. The provisions of this paragraph
shall survive termination of this Agreement and Closing, as applicable.
 
25.           AS-IS. Subject to the representations and covenants stated herein
to expressly survive Closing, including those set forth in Paragraph 8.D and the
Post Closing Work, the parties intend that the sale of the Property will be made
on an “As Is, Where Is” basis with all faults, in accordance with the terms and
provisions of Exhibit C.
 
26.           Statutory Notices. To the extent applicable, Seller gives Buyer
the notices set forth in Exhibit D.
 
SELLER:
 
BUYER:

 
 
 
150 CCM BLACK OAK LP,
 
HOUSTON LD, LLC
a Texas limited partnership
 
 
 
 
By: /s/ David C. Frye
By: 150 Black Oak GP, Inc.,
 
David C. Frye,
a Texas corporation
 
Manager
Its: General Partner
 
 
 
 
Date: 10-12-2018
By: /s/ Charley MacKenzie
 
 
Charley MacKenzie,
 
 
Chief Development Officer
 
 
 
 
 
Date: 10/12/18
 
 
 
 
 

 
 
 
 
8

 

 
EXHIBIT A
 
Description and Plat of Property
and List of Lots
 
[sedh_ex1015000.jpg]
 
 
9

 
 
 
[sedh_ex1015001.jpg]
 
 
10

 

 
EXHIBIT B
 
Proposed Amenity Package
 
[sedh_ex1015002.jpg]
 
 
11

 

 
EXHIBIT C
 

As-Is, Where-Is
 
1. 
BUYER ACKNOWLEDGES AND AGREES THAT SELLER AND ITS AGENTS HAVE NOT MADE, DO NOT
MAKE, WILL NOT MAKE AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED, OR STATUTORY, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO: (A) THE
NATURE, QUALITY, OR CONDITION OF THE PROPERTY OR ANY PART THEREOF, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL, AND GEOLOGY; (B) THE ECONOMIC FEASIBILITY
OF THE PROPERTY OR THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY
CONDUCT THEREON; (D) EXCEPT FOR ANY WARRANTIES OF TITLE CONTAINED IN THE SPECIAL
WARRANTY DEED TO BE DELIVERED BY SELLER AT THE CLOSING, THE NATURE AND EXTENT OF
ANY RIGHT-OF-WAY; (E) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY, INCLUDING, WITHOUT LIMITATION, THE STATUS OF ANY PERMITS AND
GOVERNMENTAL APPROVAL; (F) THE RENTABILITY, HABITABILITY, MARKETABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (G) THE
PRESENCE OF ANY ENDANGERED OR THREATENED SPECIES ON THE PROPERTY, AS WELL AS THE
SUITABILITY OF THE PROPERTY AS HABITAT FOR ANY OF THOSE SPECIES; OR (H) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTY. WITHOUT LIMITING THE FOREGOING,
SELLER AND ITS AGENTS HAVE NOT MADE, DO NOT MAKE, WILL NOT MAKE AND SPECIFICALLY
NEGATE AND DISCLAIM ANY REPRESENTATION OR WARRANTY REGARDING THE PRESENCE OR
ABSENCE OF ANY HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED) ON, UNDER, OR ABOUT
THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY WITH ANY OF THE ENVIRONMENTAL
LAWS (AS HEREINAFTER DEFINED). THE TERM “HAZARDOUS MATERIALS” MEANS ANY
SUBSTANCE, COMPOUND, MATERIAL OR WASTE, WHETHER SOLID, LIQUID OR GASEOUS: (1)
THE PRESENCE OF WHICH REQUIRES INVESTIGATION, MONITORING OR REMEDIATION UNDER
ANY ENVIRONMENTAL LAW (DEFINED BELOW); (2) WHICH IS OR BECOMES DEFINED AS A
“HAZARDOUS SUBSTANCE”, “HAZARDOUS MATERIAL”, “HAZARDOUS WASTE”, “EXTREMELY
HAZARDOUS WASTE”, “SOLID WASTE”, “TOXIC SUBSTANCE”, “CHEMICAL SUBSTANCE”,
“REGULATED SUBSTANCE”, “POLLUTANT”, OR “CONTAMINANT”, OR IS OTHERWISE CLASSIFIED
AS HAZARDOUS OR TOXIC, IN OR PURSUANT TO ANY ENVIRONMENTAL LAW; (3) WHICH IS
EXPLOSIVE, CORROSIVE, FLAMMABLE, RADIOACTIVE, OR OTHERWISE HAZARDOUS AND IS OR
BECOMES REGULATED BY ANY GOVERNMENTAL AUTHORITY, AGENCY, DEPARTMENT, COMMISSION,
BOARD, AGENCY OR INSTRUMENTALITY OF THE UNITED STATES, THE STATE OF TEXAS OR ANY
POLITICAL SUBDIVISION THEREOF; (4) THE PRESENCE OF WHICH ON THE PROPERTY CAUSES
OR THREATENS TO CAUSE A NUISANCE UPON THE PROPERTY OR TO ADJACENT PROPERTIES OR
POSES OR THREATENS TO POSE A HAZARD TO THE HEALTH OR SAFETY OF PERSONS ON OR
ABOUT THE PROPERTY; (5) THAT CONTAINS PETROLEUM HYDROCARBONS, ASBESTOS, RADON,
POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE FOAM INSULATION, LEAD, OR MOTOR
FUEL OR OTHER VOLATILE ORGANIC COMPOUNDS; (6) WHICH CAUSES OR POSES A THREAT TO
CAUSE A HAZARD TO THE ENVIRONMENT OR TO THE HEALTH, SAFETY OR WELFARE OF PERSONS
ON OR ABOUT THE PROPERTY, OR (7) WHICH IS A SHARP (E.G. NEEDLE) OR AN
INFECTIOUS, MEDICAL OR RADIOACTIVE WASTE. THE TERM “ENVIRONMENTAL LAWS” MEANS
ANY FEDERAL, STATE OR LOCAL LAW, STATUTE, GUIDANCE OR POLICY STATEMENT,
ORDINANCE, CODE, RULE, REGULATION, LICENSE, AUTHORIZATION, DECISION, ORDER,
INJUNCTION OR DECREE, WHICH PERTAINS TO HEALTH, SAFETY OR THE ENVIRONMENT
(INCLUDING, BUT NOT LIMITED TO, GROUND, AIR, WATER OR NOISE POLLUTION OR
CONTAMINATION, AND UNDERGROUND OR ABOVEGROUND TANKS) AND SHALL INCLUDE WITHOUT
LIMITATION, THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ.; THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, 42 U.S.C. § 9601 ET
SEQ.; THE RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C. § 6901 ET SEQ.; THE
TOXIC SUBSTANCE CONTROL ACT, 15 U.S.C. §§ 2601 ET SEQ; THE OCCUPATIONAL HEALTH
AND SAFETY ACT; THE TEXAS WATER CODE; AND THE TEXAS SOLID WASTE DISPOSAL ACT,
TEXAS HEALTH AND SAFETY CODE CHAPTER 361, ALL AS AMENDED.
 
2. 
BUYER AGREES THAT IT HAS EXAMINED AND INVESTIGATED THE PROPERTY PRIOR TO
EXECUTION HEREOF OR THAT IT WILL INVESTIGATE THE PROPERTY PRIOR TO THE
EXPIRATION OF THE PRE-CLOSING PERIOD AND THAT IN PURCHASING THE PROPERTY BUYER
WILL RELY SOLELY UPON ITS INDEPENDENT EXAMINATION, STUDY, INSPECTION AND
KNOWLEDGE OF THE PROPERTY, AND BUYER IS RELYING SOLELY UPON ITS OWN EXAMINATION,
STUDY, INSPECTION, AND KNOWLEDGE OF THE PROPERTY AND BUYER’S DETERMINATION OF
THE VALUE OF THE PROPERTY AND USES TO WHICH THE PROPERTY MAY BE PUT, AND NOT ON
ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER.
 
 
 
12

 
 
3. 
BUYER AGREES TO PAY FOR AND HAS MADE OR CAUSED TO BE MADE (OR WILL MAKE OR CAUSE
TO BE MADE) ALL INSPECTIONS, INVESTIGATIONS AND ANALYSES NECESSARY OR
APPROPRIATE FOR THE PURPOSE OF DETERMINING COMPLIANCE OR NON-COMPLIANCE BY THE
PROPERTY WITH ALL BUILDING, HEALTH, ENVIRONMENTAL, ZONING AND LAND USE LAWS,
ORDINANCES, RULES AND REGULATIONS, AND SELLER MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, CONCERNING THE PROPERTY’S COMPLIANCE WITH SUCH
BUILDING, HEALTH, ENVIRONMENTAL, ZONING AND LAND USE LAWS, ORDINANCES, RULES AND
REGULATIONS.
 
4. 
BUYER FURTHER ACKNOWLEDGES THAT THE INFORMATION, IF ANY, PROVIDED AND TO BE
PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
SELLER (A) HAS NOT MADE AND WILL NOT BE OBLIGATED TO MAKE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND (B) DOES NOT MAKE ANY
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. BUYER
ACKNOWLEDGES AND AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED AT
ANY TIME BY SELLER TO BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREBY ARE PROVIDED TO BUYER AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR
USE OF SUCH MATERIALS, DATA OR INFORMATION BY BUYER SHALL BE AT THE SOLE RISK OF
BUYER. BUYER ACKNOWLEDGES AND AGREES THAT IT WILL CONDUCT ITS OWN VERIFICATION
OF THE INFORMATION, EITHER INDEPENDENTLY OR THROUGH AGENTS OF BUYER’S CHOOSING.
NEITHER SELLER, NOR ITS AGENTS, NOR THE PERSON OR ENTITY WHICH PREPARED ANY
REPORT OR REPORTS DELIVERED BY SELLER TO BUYER SHALL HAVE ANY LIABILITY TO BUYER
FOR ANY INACCURACY IN OR OMISSION FROM ANY SUCH REPORTS.
 
5. 
BUYER RELEASES, ACQUITS AND FOREVER DISCHARGES SELLER FROM, AND WAIVES, ANY AND
ALL LIABILITIES, CLAIMS, CAUSES OF ACTION, DAMAGES, AND OTHER RELIEF, WHETHER AT
LAW OR IN EQUITY AND WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
AND WHETHER PAST, PRESENT, OR FUTURE, IN CONNECTION WITH, AS A RESULT OF OR
OTHERWISE WITH REGARD TO THE CONDITION OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO ITS ENVIRONMENTAL CONDITION. THIS GENERAL RELEASE SHALL BE
APPLICABLE, WITHOUT LIMITATION, TO ANY AND ALL LIABILITIES, CLAIMS, CAUSES OF
ACTION, DAMAGES AND OTHER RELIEF UNDER ANY OF THE ENVIRONMENTAL LAWS.
 
6. 
THE OCCURRENCE OF A CLOSING SHALL CONSTITUTE AN ACKNOWLEDGMENT BY BUYER THAT THE
PROPERTY WAS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED
(EXCEPT FOR THE SPECIAL WARRANTIES OF TITLE SET FORTH IN THE SPECIAL WARRANTY
DEED), AND OTHERWISE IN AN “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” CONDITION.
THE PROVISIONS OF THIS EXHIBIT SHALL SURVIVE CLOSING.
 
 
 
13

 

 
EXHIBIT D
 
Statutory Notices
 
1. 
Abstract or Title Policy. Buyer should have an abstract covering the Property
examined by an attorney of Buyer’s selection, or Buyer should be furnished with
or obtain a title policy.
 
2. 
Notice Regarding Possible Liability for Additional Taxes (§5.010 Texas Property
Code). If the Property is vacant land, then pursuant to Section 5.010 of the
Texas Property Code Seller notifies Buyer: “If for the current ad valorem tax
year the taxable value of the land that is the subject of this Agreement is
determined by a special appraisal method that allows for appraisal of the land
at less than its market value, the person to whom the land is transferred may
not be allowed to qualify the land for that special appraisal in a subsequent
tax year and the land may then be appraised at its full market value. In
addition, the transfer of the land or a subsequent change in the use of the land
may result in the imposition of an additional tax plus interest as a penalty for
the transfer or the change in the use of the land. The taxable value of the land
and the applicable method of appraisal for the current tax year is public
information and may be obtained from the tax appraisal district established for
the county in which the land is located.”
 
3. 
Notice Regarding Possible Annexation (§5.011 Texas Property Code). If the
Property is located outside the limits of a municipality, the Property may now
or later be included in the extra-territorial jurisdiction (“ETJ”) of a
municipality and may now or later be subject to annexation by the municipality.
Each municipality maintains a map that depicts its boundaries and ETJ. To
determine if the Property is located within a municipality’s ETJ or is likely to
be located within a municipality’s ETJ, Buyer should contact all municipalities
located in the general proximity of the Property for further information.
 
4. 
Notice of Water Level Fluctuations (§5.019 Texas Property Code). If the Property
adjoins an impoundment of water, including a reservoir or lake, constructed and
maintained under Chapter 11 of the Texas Water Code, that has a storage capacity
of at least 5,000 acre-feet at the impoundment’s normal operating level, then
pursuant to Section 5.019 of the Texas Property Code Seller notifies Buyer: “The
water level of the impoundment of water adjoining the Property fluctuates for
various reasons, including as a result of: (1) an entity lawfully exercising its
right to use the water stored in the impoundment; or (2) drought or flood
conditions.”
 
5. 
Notice of Private Transfer Fee (§5.205 Texas Property Code). If the Property is
subject to a private transfer fee, then pursuant to Section 5.205 of the Texas
Property Code Seller notifies Buyer that the private transfer fee obligation may
be governed by Chapter 5, Subchapter G of the Texas Property Code.
 
6. 
Notice Required by §13.257 of the Texas Water Code Regarding Certificated Water
or Sewer Service. Pursuant to Section 13.257 of the Texas Water Code Seller
notifies Buyer: “The real property, described below, that you are about to
purchase may be located in a certificated water or sewer service area, which is
authorized by law to provide water or sewer service to the properties in the
certificated area. If your property is located in a certificated area there may
be special costs or charges that you will be required to pay before you can
receive water or sewer service. There may be a period required to construct
lines or other facilities necessary to provide water or sewer service to your
property. You are advised to determine if the Property is in a certificated area
and contact the utility service provider to determine the cost that you will be
required to pay and the period, if any, that is required to provide water or
sewer service to your property. The undersigned Buyer hereby acknowledges
receipt of the foregoing notice at or before the execution of a binding
Agreement for the purchase of the real property described in the notice or at
closing of purchase of the real property.” The real property referred to in this
notice is the Property defined in this Agreement.
 
7. 
Notice Regarding Taxing Districts (§49.452 Texas Water Code). If the Property is
located in a district created under Title 4 of the Texas Water Code (currently
Chapters 49 through 68) or by a special act of the legislature, that is
providing or proposing to provide water, sanitary sewer, drainage, or flood
control or protection facilities or services, or any of these facilities or
services that have been financed or are proposed to be financed with bonds of
the district payable in whole or part from taxes of the district, or by
imposition of a standby fee, if any, then pursuant to Section 49.452 of the
Texas Water Code Seller gives Buyer the notice in the attached Exhibit E, which
is incorporated into this Agreement for all purposes.
 
8. 
Notice of Obligation to Pay Public Improvement District Assessment (§5.014 Texas
Property Code). If the Property is located in a public improvement district
established under Subchapter A, Chapter 372, Local Government Code, or Chapter
382, Local Government Code, and consists of not more than one dwelling unit,
then pursuant to Section 5.014 of the Texas Property Code Seller notifies Buyer
that as a Buyer of the Property you are obligated to pay an assessment to a
municipality or county for an improvement project undertaken by a public
improvement district under Subchapter A, Chapter 372, Local Government Code, or
Chapter 382, Local Government Code. The assessment may be due annually or in
periodic installments. More information concerning the amount of the assessment
and the due dates of that assessment may be obtained from the municipality or
county levying the assessment. The amount of the assessments is subject to
change. Your failure to pay the assessments could result in a lien on and the
foreclosure of your property.
 
 
 
14

 

 
EXHIBIT E
 
Notice of Utility or Other Statutorily Created District
 
(§49.452 and § 54.812 Texas Water Code)
 
NOTICE TO BUYER OF REAL ESTATE
SITUATED IN
HARRIS COUNTY IMPROVEMENT DISTRICT NO. 17
 
The real property, described below, which you are about to purchase is located
Harris County Improvement District No. 17 (the “District”). The District has
taxing authority separate from any other taxing authority, and may, subject to
voter approval, issue an unlimited amount of bonds and levy an unlimited rate of
tax in payment of such bonds. As of this date, the rate of taxes levied by
the District on real property located in the District is $1.25 on each $100 of
assessed valuation. The total amount of bonds, excluding refunding bonds and any
bonds or any portion of bonds issued that are payable solely from revenues
received or expected to be received under a contract with a governmental entity,
approved by the voters and that has been or may be issued, at this date, is
$200,000,000 for water, sewage and drainage purposes, $670,000,000 for roads,
and $80,000,000 for parks and recreational facilities, and the aggregate initial
principal amount of all bonds issued for one or more of the specified facilities
of the District and payable in whole or in part from property taxes is $-0-.
 
The District also has the authority to adopt and impose a standby fee on
property in the District that has water, sanitary sewer, or drainage facilities
and services available but not connected and which does not have a house,
building or other improvement located thereon and does not substantially utilize
the utility capacity available to the property. The District may exercise the
authority without
holding an election on the matter. As of this date, the most recent amount of
the standby fee is $-0-. An unpaid standby fee is a personal obligation of the
person that owned the property at the time of imposition and is secured by a
lien on the property. Any person may request a certificate from the District
stating the amount, if any, of unpaid standby fees on a tract of property in the
District.
 
The District has the authority to levy an assessment on property within the
District. The District may exercise this authority without holding an election
the matter. As of this date, the amount of the assessment is $-0- per $100
valuation for real property and improvements thereon. The District is located in
whole or in part within the extra-territorial jurisdiction of the Cities of
Houston and Tomball. By law, a district located in the extraterritorial
jurisdiction of a municipality may be annexed without the consent of a district
or the voters in the District. When a district is annexed, it is dissolved.
 
The purpose of this District is to provide water, sewer, drainage or flood
control facilities, roads, services, and park and recreation facilities within
the District through the issuance of bonds payable in whole or in part from
property taxes. The cost of these utility facilities is not included in the
purchase price of your property, and these utility facilities are owned or to be
owned by the District.
 
See the legal description of the Property in the contract to which this notice
is attached.
 
Buyer is advised that the information shown on this form is subject to change by
the district at any time. The district routinely establishes tax rates during
the months of September through December of each year, effective for the year in
which the tax rates are approved by the district. buyer is advised to contact
the district to determine the status of any current or proposed changes to the
information shown on this form.
 
The Buyer hereby acknowledges receipt of the foregoing notice at or prior to
execution of a binding contract for the purchase of the real property described
in such notice or at closing of purchase of the real property.
 
 
 
 
Date
 
Signature of Seller

 
The undersigned buyer hereby acknowledges receipt of the foregoing at or prior
to execution of a binding contract for the purchase of the real property
described in such notice or at closing of purchase of the real property.
 
 
 
 
Date
 
Signature of Buyer

 

 
15

 
 
EXHIBIT F
 
List of Ancillary Agreements
(not in chronological order)
  

1. 
“Development, Financing and Construction Agreement by and between Harris County
Improvement District No. 17 and 150 CCM Black Oak, Ltd.” dated September 15,
2014.
 
2. 
“Aqua Texas, Inc. Black Oak Force Main Agreement” dated ________________, 2017
 
3. 
Assignment of HCID No. 17 Reimbursement & Escrow Funds (to be prepared)
 
4. 
Agreement/Declaration from HCID No. 17 and Preston Hollow Capital for Periodic
Disbursements of District Escrow Funds (to be prepared)
 
5. 
Other agreements/assignments as necessary for Buyer’s Take Over Rights.
 
  

 
 
16

 
 
EXHIBIT G
 
Seller’s Post Closing Work and Schedule
Definition, Explanation, Details & Interpretations of all work referenced herein
shall be as described in the Ancillary Agreements, when in doubt or further
explanation is needed. The Force Majeure provisions of the USA (as revised to
apply to Seller) shall apply to the Post Closing Work and Schedule outlined
below. The term “Post Closing Work” means the construction and completion of the
lift stations, force main, and related improvements under the FMA in accordance
with the requirements of the FMA and the applicable requirements of the other
Ancillary Documents.
 
Post Closing Work – General Description
 
Progress Date Deadline
All construction plans & specifications (“Plans”) for the Post Closing Work
(lift stations, all portions of Force Main, etc.) shall have been approved by
certified engineer with contract awarded to Project Contractor; all necessary
County and/or other municipal approvals are obtained for the construction of the
Post Closing Work; copies of approved Plans delivered to Buyer
 
 
January 1, 2019
 
 
 
Re-commence/continue diligent construction work on lift stations and all
remaining incomplete portions of the Force Main
 
to start within 60 days after Closing (but no later than February 1, 2019)
 
 
 
Continuous and diligent construction work on lift stations and Force Main
 
February 1, 2019 – August 1, 2019
 
 
 
Completion and dedication/acceptance of all Post Closing Work (lift stations,
Force Main, etc.) in fully operational state, with all permits and capacity to
accept water/sewer from Property
 
August 1, 2019

 
 
 
 
17
